         Case 7:19-cr-00497-NSR Document 173 Filed 02/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                     -against-                      19 CR 497-01 (NSR)

NACHMAN HELBRANS,                                 SCHEDULING ORDER

                                 Defendant.



NELSON S. ROMÁN, United States District Judge:

      The in-person Faretta Hearing for the above Defendant is scheduled for

February 17, 2021 at 1:00 pm in Courtroom 218.

                                                  SO ORDERED.
Dated:    February 11, 2021
          White Plains, New York

                                                   NELSON S. ROMÁN
                                                 United States District Judge




         2/11/2021
